Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
When considered as a whole, and in light of the specification, claims 1-2,6-10,13-14 and 16-21 are allowable over the art of record.

Note: In order to better show what is and is not taught by the references, Examiner shows some words underlined. Words that are underlined indicate teachings of the cited reference, and may not specifically be claimed.



The following is an examiner’s statement of reasons for allowance: 
As to independent claims 1, 20:
The closest prior art of Powderly et al. (US20180307303, Powderly) shows an information processing device, and corresponding information processing method, comprising:
display visual information to a user (fig. 32); 
define a candidate spot from the visual information based on a gaze of the user (¶ [0301]) (e.g., where multiple words are contained within the eye gaze cone cast, the wearable system may automatically select the word within the eye gaze cone that is closest to the replacement word). 
Powderly further shows:
wherein the display controller is configured to display the candidate spot in an emphasized manner when the specifying unit determines that multiple subjects that can be specified from the speech of the user are contained in the candidate spot.
wherein the display controller is configured to, based on a resolution that relates to gaze recognition, display the candidate spot in an emphasized manner at a magnitude that enables separation of the subjects by the gaze of the user.
wherein the specifying unit is configure to define a second candidate spot based on the gaze of the user from the emphasized candidate spot and specify the selected spot from the second candidate spot based on the speech of the user.

Powderly fails to specifically show: 
The manner of emphasizing the displayed candidate spot being enlarging the displayed candidate spot.
and display the subjects in association with different speech guides, respectively; 
and a specifying unit configured to, based on a speech of  the user, specify a selected spot from the candidate spot that is intended by the user.

In the same field of invention, the art of Imoto et al. (US20160328372, Imoto) further teaches: 
The manner of emphasizing a displayed candidate spot being enlarging it (¶ [0063], [0066]);
A display controller being configured to display a candidate spot in an enlarged manner when a specifying unit determines subjects that can be specified are contained in the candidate spot; wherein the display controller is configured to display the candidate spot in an enlarged manner at a magnitude that enables separation of the subjects; wherein the specifying unit is configure to define a second candidate spot from the enlarged candidate spot and specify the selected spot from the second candidate spot (¶ [0063], [0066]) (e.g., a selection area placement unit 104 places selectable areas for the selection candidate text on the display screen 20 that are more enlarged than the selection candidate text display area).

However, none of Powderly or Imoto teach:
display the subjects in association with different speech guides, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jordany Núñez whose telephone number is (571)272-2753. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, matthew Ell can be reached on 5712703264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7/30/2022
/JORDANY NUNEZ/               Primary Examiner, Art Unit 2171